Citation Nr: 0012746	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  99-17 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The appellant had active military service from July 1942 to 
October 1945.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The appellant in August 1999 requested a Board hearing at the 
RO.  A Travel Board hearing was held in March 2000, but 
because of a recording problem there is no transcript of the 
hearing.

The Board in April 2000 advised the appellant of the 
technical problem and offered him another hearing.  From the 
hearing options that included videoconference, he chose a 
Board hearing at the RO. 

The case is REMANDED to the RO at this time for the following 
development:

The RO should schedule a hearing before a 
travelling Member of the Board sitting in 
the RO.  The appellant should be advised 
of the hearing schedule and scheduled for 
a hearing that, to the extent possible, 
accommodates any request the appellant 
may have regarding time or date of 
appearance.  

All communications with the appellant 
regarding the scheduling of the Travel 
Board hearing should be documented in the 
claims folder.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted in this case.  The appellant need take no 
action until so notified by the RO.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




